Citation Nr: 1133378	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-29 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability prior to October 11, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1972.  He also served in the Marine Corps Reserves and the Army Reserves.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

Regarding the issue of entitlement to a total disability rating based on individual unemployability, the RO received that formal claim on November 29, 2006.  In a February 2010 rating decision, the RO assigned a combined 100 percent disability rating for the Veteran's service-connected disabilities effective October 11, 2007.  Therefore, the issues are as stated on the title page, specifically with the issue of TDIU being limited to the period prior to October 11, 2007. See Green v. West, 11 Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%")); VAOPGCPREC 6-99; see also Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).  In November 2009, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  The Bradley case, however, is distinguishable from the instant case in that in Bradley, the Court found that a TDIU rating was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293. Here, to award a separate TDIU rating after October 10, 2007 in addition to the 100 percent combined rating for the Veteran's multiple service-connected disabilities (which is effective from October 11, 2007) would result in duplicate counting of disabilities.

Regardless, the award of a TDIU does not preclude the need for consideration of claims for individual disabilities on a schedular and extraschedular basis. Colayong v. West, 12 Vet. App. 524, 537 (1999); Kellar v. Brown, 6 Vet. App. 157 (1994).  Accordingly, the Board must still consider whether the Veteran is entitled to an increased rating with respect to his service- connected PTSD.

In July 2011, the Veteran and his spouse testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the hearing, the Veteran testified that he is receiving Social Security disability benefits.  The RO must obtain the records from the Social Security Administration.

Also, a February 1978 physical examination report, submitted by the Veteran, shows that he had Army Reserve service in addition to Marine Reserve service.  The RO obtained the appellant's Marine Reserve records but did not make any attempts to obtain his Army Reserve records.  The RO must obtain the claimant's Army Reserve records.

Given that the Veteran has a history of in-service noise exposure and that an August 2006 VA treatment record reflects that the Veteran has a current bilateral hearing loss, a VA examination is necessary to determine the etiology of his bilateral hearing loss.

A December 2009 treatment summary from the Manchester Vet Center shows that the Veteran has received treatment there since May 2008.  The RO must obtain records from that facility.

Given the passage of time since the last PTSD examination in January 2010, additional VA PTSD examination is necessary.

Prior to October 11, 2007, the Veteran's only service-connected disabilities were PTSD and diabetes-related disabilities.  A review of the record shows that VA has not obtained an examination addressing the aggregate effect of the appellant's PTSD and diabetes-related disabilities on his ability to secure or follow a substantially gainful occupation prior to October 11, 2007.  Such an examination is necessary.

A June 2006 VA eye examination report shows that the Veteran received treatment for his diabetic retinopathy from Dr. DiGregorio.  The RO must obtain records from that doctor.  

The RO last obtained records from the Dartmouth-Hitchcock Medical Center and Derryfield Medical Group in March and April 2007, respectively.  VA treatment records reveal that the Veteran still receives treatment from those facilities for his neuropathy.  The RO must obtain any records from those facilities since the last requests for records were received.

The Veteran asserts that he last worked in June 2004 and that he has received treatment from the Manchester VA Medical Center.  The RO obtained a complete set of records from the Manchester VA Medical Center from May 2006 to March 2008 and from January 2009 to February 2010.  The RO must obtain all records from the Manchester VA Medical Center from June 2004 to May 2006, from March 2008 to January 2009, and from February 2010 to the present.

Finally, the Veteran's former employer did not respond to a March 2007 request to complete and return a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The RO must make another attempt to obtain a VA Form 21-4192 from the appellant's former employer.

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain all records from Dr. DiGregorio as well as the Dartmouth-Hitchcock Medical Center since March 2007 (to include in particular records from March to October 2007) and the Derryfield Medical Group since April 2007 (to include in particular records from March to October 2007).  Regardless of the appellant's response, the RO obtain all VA treatment records from the Manchester VA Medical Center from June 2004 to May 2006, from March 2008 to January 2009, and from February 2010 to the present as well as all treatment records from the Manchester Vet Center since May 2008.  Any obtained records should be associated with the Veteran's claims file.

2.  The RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran of disability benefits from that agency.  Any such records so obtained should be associated with the appellant's VA claims folder.

3.  The RO must ask the Veteran to submit all service personnel and treatment records in his possession, to include all records from his Army Reserve service.  The RO must also contact the National Personnel Records Center in an attempt to secure all service treatment and personnel records from his service with the Army Reserves.  The RO should associate any obtained records with the appellant's claim folder.

4.  The RO should again attempt to contact the Veteran's former employer to obtain a completed VA Form 21-4192 from them.

5.  Thereafter, schedule the Veteran for an audiological examination to determine the nature and etiology of the current bilateral hearing loss.  All indicated tests must be accomplished.  The claims folder is to be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current bilateral hearing loss is related to the claimed in-service noise exposure.  A complete rationale for any opinion offered must be provided.

6.  Thereafter, the Veteran should be afforded a VA PTSD examination.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating psychiatric disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD and mood disorder.  A complete rationale for any opinion offered must be provided.

7.  Thereafter, the Veteran should be afforded a VA examination.  The claims folder is to be made available to the examiner to review.  Considering only the PTSD and mood disorder, the diabetes mellitus with erectile dysfunction, the diabetic nephropathy, the diabetic retinopathy, and the bilateral peripheral neuropathy of the lower extremities associated with the diabetes and not the prostate cancer (which was not service-connected prior to October 11, 2007), or the nonservice-connected chronic inflammatory demyelinating polyneuropathy, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran was unable to obtain and retain substantially gainful employment prior to October 11, 2007, based on the above-mentioned service-connected PTSD and mood disorder, the diabetes mellitus with erectile dysfunction, the diabetic nephropathy, the diabetic retinopathy, and the bilateral peripheral neuropathy of the lower extremities associated with the diabetes.  A complete rationale for any opinion offered must be provided.  

8.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

9.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

10.  Thereafter, the RO must readjudicate the issues on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


